Citation Nr: 0715055	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION


The veteran served on active duty from December 1942 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  The veteran had been 
scheduled to testify at a hearing before the Board in 
February 2007, but he did not report for the hearing.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD produces some or, at 
most, significant social or occupational impairment, with 
symptoms (including night sweats, panic attacks, memory 
problems, sleep problems, and nightmares) that have been 
described as mild or as being low in frequency and in number.

2.  The veteran's sole service-connected disability (PTSD) is 
rated 30 percent disabling, and it does not render the 
veteran unable to secure or follow substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in June 2003, July 2003, and 
December 2004; a rating decision in March 2004; and a 
statement of the case in December 2004; and supplemental 
statements of the case in November 2005, June 2006, and 
August 2006.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Indeed, the June 2003 and July 
2003 letters preceded the RO's initial adjudication in March 
2004.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication (the 
March 2004 rating decision) or even the final adjudication 
(the August 2006 supplemental statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the August 2006 supplemental 
statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  The Social Security Administration replied that 
records for the veteran were no longer available.  The 
veteran also has referred to treatment by a family doctor for 
headaches and medical issues.  However, it appears that the 
family doctor has not treated the veteran for his PTSD; all 
that treatment appears to have been through VA.  VA medical 
records also refer to non-VA treatment for heart conditions, 
but those conditions are not service-connected and are not at 
issue in this appeal.  Also, VA has examined the veteran.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  

Increased rating for PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the 
veteran timely appealed the ratings initially assigned for 
PTSD.  Thus, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when his PTSD may have been more severe than at other 
times during the course of the appeal.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The veteran's service-connected PTSD is now rated 30 percent 
disabling, and he seeks a higher rating.  He states that he 
has sleep problems, frequent nightmares, memory problems, 
night sweats, anxiety, and depression.
 
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Ibid.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Ibid.

A veteran's Global Assessment of Functioning (GAF) scale 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed.) (DSM-IV).

On a May 2002 VA mental health clinic consultation noted that 
the veteran had been involved with publishing a newsletter 
with his wife and fellow servicemen from his World War II 
unit and that he was licensed radio operator who talked to 
people internationally via a radio transmitter.  Dress and 
hygiene were appropriate.  He was oriented.  He reportedly 
had been unable to work since his early retirement because of 
his health and possibly age discrimination.  He traveled with 
his wife and did some outside activity with a small group of 
friends.  He described anxiety and depression, which was not 
due to his wartime experiences or PTSD.  However, he did 
report infrequent nightmares about events from service.  He 
also avoided crowds and was easily startled by noises; these 
symptoms had not particularly hindered his social or 
industrial functioning.  The treating clinical social worker 
commented that the social and industrial impairment due to 
PTSD were very mild.  

On VA PTSD examination in May 2002, the diagnosis was mild 
PTSD, with a GAF scale score of 53.  He had no impairment of 
thought process or communication, delusions, or 
hallucinations.  Eye contact was good.  He was not homicidal 
or suicidal.  He was very clean and neat.  He was alert and 
oriented.  Memory was good for his age; there was no memory 
loss or impairment.  He had no obsessive or ritualistic 
behavior.  Speech was clear, relevant, logical, and very 
organized.  He reported occasional panic attacks.  He 
described his mood as anxious and depressed.  He had no 
history of impulse control disorder.  He had sleep problems 
on and off.  Judgment and insight were good.  The examining 
VA psychiatrist commented that the veteran had persistent re-
experiencing, with recurrent and intrusive recollections and 
nightmares and flashbacks twice per week; he would wake up 
with profuse sweat and could not fall asleep again.  He 
reported persistent avoidance of stimuli.  He was not close 
to anyone other than his wife.  He described having 
claustrophobia and acrophobia, as well as a sense of 
foreshortened future.  He reported persistent symptoms of 
increased arousal, with sleep problems.  He was very 
sensitive to noise and was very irritable.  He reported 
concentration problems and exaggerated startle response.   

Recent VA medical records do not support the claim for an 
increased rating for PTSD.  Indeed, in June 2006, the veteran 
reported that his mood was improved; there were no depression 
symptoms at that time.  The veteran wrote in July 2006 that 
he had bi-annual VA appointments for his psychiatric status.

On a February 2004 VA examination, the veteran having 
frequent daytime thoughts about World War II and more 
frequent nightmares since the recent war in Iraq.  Numbing 
and avoidance were evident.  Increased arousal was evident 
with concentration and sleep problems.  He also reported 
exaggerated startle response.  However, the examining VA 
psychologist commented that the PTSD symptoms did not appear 
to have a major impact on the veteran's life.  For instance, 
he reported having friends through church.  It appeared that 
his current mental condition was characterized by periodic 
depression due to his deteriorating physical condition.  The 
psychologist concluded that the veteran's PTSD might have 
increased to a slight degree in the past year as a reflection 
of the overall deterioration in his health as well as of his 
concerns that were reawakened by the war in Iraq.  The 
diagnosis was PTSD, with a GAF scale score of 60.  

Moreover, on a January 2005 VA psychiatric examination, the 
veteran reported having recurrent and distressing 
recollections of war experiences, nightmares or distressing 
dreams, and episodes of waking up soaked in sweat.  He 
avoided war-associated thoughts and news.  He often felt 
detached from others.  He reported having difficulty falling 
and staying asleep at time, exaggerated startle response, and 
concentration difficulties at times.  He had depressed mood 
at times, but not most of the day or every day.  He denied 
any recurrent thoughts of death or suicide.  He reported 
memory problems for the past few years.  On mental status 
examination, he was cleanly and appropriately dressed, 
cooperative, and friendly, with good eye contact.  He was 
alert and oriented.  He had no psychomotor agitation or 
retardation.  Speech was clear and coherent with normal 
attributes.  Affect was euthymic and appropriate with full 
range.  Thoughts were goal-directed and well organized.  He 
had no homicidal or suicidal ideation, delusions, 
hallucinations, obsession, compulsion, or phobias.  The 
diagnosis was chronic PTSD with a GAF scale score of 65.  
(The examiner also listed many non-service-connected 
illnesses, such as an old heart attack and heart surgery, 
gout, amputation of a lower limb, joint problems, and legal 
blindness.)  The examining psychiatrist also commented that 
the veteran had a low number and frequency of PTSD symptoms 
that likely caused some reduced reliability and productivity 
and some interference in his ability to interact effectively.

On a November 2005 addendum to the examination, after review 
of the claims folder, the examining VA psychiatrist also 
commented that the PTSD caused significant interference in 
the ability to work efficiently in sedentary and labor-
intensive job settings.  There was no evidence of 
deterioration in functioning or major changes in severity 
since the last examination.  

In sum, these symptoms do not demonstrate that the veteran 
has occupational and social impairment with reduced 
reliability and productivity with symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Although he has reported depression and 
anxiety (i.e., disturbances of motivation and mood), these 
have been related to non-PTSD issues, such as his overall 
physical health and other, non-service-related concerns.  On 
once occasions, he reported occasional panic attacks, but 
they he did not indicate that they occurred more than once 
per week.  He also described recent memory problems, but the 
examiners did not characterize this or any other symptoms as 
more than mild (May 2002 VA examination and mental health 
clinic consultation) or significant (November 2005 VA 
examination addendum).  Although a February 2004 VA 
examination noted a slight increase in PTSD symptoms, the 
examiner's assessment was that the PTSD symptoms did not 
appear to have a major impact on the veteran's life.  And 
while the November 2005 VA examination report addendum noted 
that the PTSD caused significant interference in the ability 
to work efficiently in sedentary and labor-intensive job 
settings, that same examiner had also said on his recent 
examination in January 2005 that the veteran had a low 
frequency and number of PTSD symptoms.  Thus, the examination 
reports do not support an increase in the current 30 percent 
rating for the veteran's PTSD.  

The Board is very respectful of the veteran's reports of 
symptoms and his arguments.  However, the Board must apply 
the criteria under 38 C.F.R. § 4.1340, DC 9411.  The weight 
of the evidence demonstrates that the veteran's service-
connected PTSD is not more than 30 percent disabling.  Since 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU rating

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 

Total disability ratings based on individual unemployability 
may (TDIU ratings) be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

A veteran's non-service-connected disabilities or his 
advancing age may not be considered in a TDIU rating claim.  
38 C.F.R. § 4.19 (2006).  Also, it is necessary that the 
record reflect some factor that places his case in a 
different category than other veterans with equal ratings of 
disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  A veteran's service-connected 
disabilities must render a veteran unable to secure or follow 
a substantially gainful occupation (that is, work that is 
more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).

The veteran's only service-connected disability is his PTSD, 
which is rated 30 percent disabling.  Thus, the veteran does 
not meet the numerical, schedular requirements under 
38 C.F.R. § 4.16(a).  

The Board also notes that none of the evidence in the record 
suggests that he is precluded from substantially gainful 
employment because of his sole service-connected disability.  

The claims folder contains many medical records from the 
1990s to the present.  Almost all of those records relate to 
treatment for the veteran's many non-service-connected 
conditions, including his legal blindness, heart conditions, 
and a right leg amputation above the knee.

On a January 2005 VA examination, diagnoses included 
hypertension, PTSD, coronary artery disease, above-the-knee 
amputation on the right, and Type II diabetes mellitus.  
Although the examination discussed the effect of the non-
service-connected disabilities on the veteran's 
employability, it did not address the effect of his PTSD on 
employability per se.  Rather, it referred to the January 
2005 VA psychiatric examination.  As discussed above, the 
veteran's diagnosis on that psychiatric examination was 
chronic PTSD with a GAF scale score of 65.  The examining VA 
psychiatrist concluded that the veteran had a low number and 
frequency of PTSD symptoms that likely caused some reduced 
reliability and productivity and some interference in his 
ability to interact effectively.  And on a November 2005 
addendum, the psychiatrist commented that the PTSD caused 
significant interference in the ability to work efficiently 
in sedentary and labor-intensive job settings.

The treatment for PTSD has been very limited, and the Board 
has already discussed the specifics of that treatment in the 
preceding section (the PTSD increased rating claim).  
Essentially, all of those PTSD treatment and examination 
records characterize the veteran's PTSD as symptoms as mild; 
although there has been "some" or "significant" reduction 
in occupational functioning because of the PTSD, those 
records are ultimately clear that the veteran's PTSD does not 
preclude him from employment.

In sum, the weight of the evidence demonstrates that the 
veteran does not satisfy the regulatory criteria for a TDIU 
rating.  Since the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b);Gilbert, supra.


ORDER

An increased rating for PTSD (now rated 30 percent disabling) 
is denied.

A TDIU rating is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


